Citation Nr: 1020953	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as secondary to exposure to asbestos and 
herbicides in service.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 
1973, and a period of other than honorable service from 
September 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2009 in 
Huntington, West Virginia; a transcript of that hearing is 
associated with the claims file.  At that time the Veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.

This case originally came before the Board in September 2009 
when the Board remanded the case for further development.  
After that development was completed, the case was returned 
to the Board for further appellate review


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to asbestos 
during service.

2.  The Veteran is presumed to have been exposed to 
herbicides as a result of service in the Republic of Vietnam.

3.  The competent evidence of record indicates that the 
Veteran's current respiratory disorders are not related to 
any injury or event in service, but instead are related to 
his chronic heavy smoking.





CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disorder, to include as secondary to exposure to asbestos and 
herbicides during service, have not been met.  38 U.S.C.A. §§ 
1103, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
December 2005 letter in connection with his claim, regarding 
what information and evidence is needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The Veteran 
was sent an April 2006 letter which additionally informed him 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
See Dingess, supra.  The claim was last adjudicated in 
January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes the Veteran's service personnel and 
treatment records, VA treatment records and examination 
reports, private treatment records, Social Security 
Administration (SSA) records, the transcript from the June 
2009 Travel Board hearing, and statements from the Veteran 
and his representative in support of his claim.

The Board notes that this case was originally remanded in 
September 2009 for a VA examination on whether the Veteran's 
COPD was related to his military service, to include asbestos 
and herbicide exposure.  The Veteran underwent a VA 
respiratory examination in December 2009, in which the 
examiner specifically addressed whether the Veteran's COPD or 
other respiratory diseases were related to service, including 
asbestos and herbicide exposure therein.  Therefore, the 
Board finds that the AMC has fully complied with its remand 
order, and the Board may proceed to adjudicate upon the 
merits of this case.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
order).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as testifying before the undersigned Acting 
Veterans Law Judge in June 2009 and presenting for a VA 
examination in December 2009.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Further, the Board acknowledges that applicable VA law and 
regulations prohibit service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco products for any claims filed on or after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2009).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Background

The Veteran's DD Form 214 indicates that the Veteran served 
on active duty from June 1971 to June 1973, with a Military 
Occupational Specialty (MOS) of Mortarman.  The Veteran also 
served on active duty from September 1973 to August 1975.  
However, that second period resulted in a dishonorable 
discharge for VA purposes, as was found in a December 1975 
adjudicative decision.  Accordingly, only the Veteran's first 
period of service will be considered in the instant case.

The Veteran's service personnel records further show that the 
Veteran was in the Republic of Vietnam from August 1972 to 
December 1972, as an ammo carrier and gunner.  (Though he was 
awarded combat service for this period, the Veteran does not 
allege his current respiratory disorder is due to combat).  
On his August 2007 VA Form 9, the Veteran alleges asbestos 
exposure during a three day trip on a ship en route to Camp 
Fuji, Japan.  However, this is not confirmed in the personnel 
records.

The Veteran's service treatment records show multiple 
complaints of and treatment for acute and chronic bronchitis 
from June 1971 until he was discharged in June 1973.  At the 
time the Veteran was diagnosed with chronic bronchitis in 
July 1971, it was noted he had a history of heavy cigarette 
smoking.  The Veteran was hospitalized in February 1973 for 
his bronchitis, and it was noted that he was a three-pack-a-
day smoker.  The Board notes that the Veteran was told to 
discontinue smoking at that time.  

At his May 1973 separation examination, the Veteran was noted 
as having wheezes in his right lung.  However, he was noted 
as normal a few months later at his reenlistment examination 
in September 1973.  A treatment record from January 1975 
shows that the Veteran had a history of bronchitis since June 
1971, and a chest x-ray was taken which was normal.  The 
Veteran's August 1975 separation examination demonstrated 
that the Veteran's lungs and chest were normal.

The evidence of record demonstrates that post-service the 
Veteran was admitted into a private hospital in June 1987 
with a history of hemoptysis.  The Veteran was noted as being 
a chronic heavy smoker, smoking three packs a day.  Chest x-
rays taken were normal.  He was released in July 1987, at 
which time he was diagnosed with hemoptysis secondary to 
acute bronchitis and COPD.  The Veteran was again 
hospitalized in October 1990, at the same private hospital.  
The Veteran was again noted as being a chronic heavy smoker, 
who smoked three packs a day.  The Veteran diagnosed with 
COPD upon discharge.

The Veteran underwent a chest x-ray in November 1991, which 
revealed hyper-expanded lung fields, with mild interstitial 
changes.  No infiltrates or effusion were shown.  The Veteran 
was diagnosed with severe emphysema.  The Veteran underwent 
another chest x-ray in September 1994, which revealed that 
the Veteran has extensive interstitial changes over both lung 
fields.  He was diagnosed with severe interstitial lung 
disease.  A third chest x-ray in February 1999 revealed no 
infiltrate, effusion or mass.  There was no active 
cardiopulmonary disease shown at that time.  

VA and private treatment records from throughout the appeal 
period demonstrate that the Veteran was noted as having a 
history of COPD, and that he was treated throughout the 
appeal period for COPD and bronchitis.  A private x-ray of 
the chest from December 2004 noted that the Veteran had a 
history of shortness of breath, and that the Veteran lungs 
were clear.  There was no evidence of cardiopulmonary disease 
noted at that time.  The Veteran had inpatient nebulizer 
treatment at a VA facility in June 2007.

In his lay statements and testimony before the undersigned 
Acting Veterans Law Judge in the June 2009 Travel Board 
hearing, the Veteran contended that his respiratory disorder 
was a result of military service.  He contended that it was 
due to asbestos as a result of his exposure during transport 
on a naval ship.  He alternatively contends that his 
respiratory disorder is due to exposure to herbicides as a 
result of his service in the Republic of Vietnam.  He 
contends that during the time he was stationed in the 
Republic of Vietnam in 1972 he was exposed to herbicides as 
well as other chemicals, such as napalm, particularly when 
rockets ignited an ammunition dump.  The Veteran testified 
that he was not diagnosed with any respiratory disorder until 
the late 1980's.  He further testified that his doctor from 
the 1980's told him that his smoking caused his respiratory 
disease and COPD.  He further testified that he began smoking 
at age 15, and that he was currently smoking about 2 packs a 
day.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA respiratory examination in December 2009.  
During this examination, the Veteran reported being treated 
and hospitalized in service for bronchitis.  He reported that 
he was treated in the 1970's and afterwards for bronchitis 
and emphysema, at a private hospital.  The Veteran reported 
beginning treatment with VA in 2003.  He stated that he was 
exposed to asbestos when he was on a 3-day, 3-night ship 
transport from Okinawa, Japan to mainland Japan for cold 
weather training.  He reported being in the Republic of 
Vietnam for 4 months where he did perimeter security of Bien 
Hoa Air Force Base.  Following his tour of duty in the 
Republic of Vietnam, the Veteran reported that he was sent 
back to Parris Island where he worked in the post office 
until discharge from service.  He reported that he was never 
told that he had asbestos-related lung disease.  

The examiner noted that the Veteran had been recently 
examined for a new pulmonary nodule and that so far he was 
stable.  It was noted that the Veteran was prescribed an 
inhaled bronchodilator which he takes daily, as well as an 
inhaled anti-inflammatory, which he takes intermittently.  
The Veteran reported that those medications did help his 
breathing to some extent.  The Veteran was noted as having a 
100 pack-a-year smoking history and that he is still smoking 
a pack a day.  

The examiner compared two chest x-rays from June 2008 and 
April 2009.  The examiner noted minimal interstitial changes, 
but no infiltrate or effusion.  The Veteran was shown to have 
an unchanged non-calcified pulmonary nodule.  The Veteran was 
shown to have nonspecific interstitial disease with no 
alveolar infiltrate.  No acute disease was noted.  Following 
pulmonary function testing, the Veteran was shown to have 
normal spirometry with no significant post-bronchodilator 
response.

The examiner noted that the only diagnosis of a pulmonary 
condition in the VA treatment records was COPD.  He noted, 
however, that the pulmonary function testing and x-rays taken 
did not support that diagnosis.  The examiner, instead, 
diagnosed the Veteran with mild interstitial lung disease and 
chronic bronchitis.  The examiner noted that there was no 
clear evidence of pulmonary asbestosis on his examination, CT 
scan or chest x-ray.  The examiner noted that the Veteran's 
exposure to asbestos was for three days on a ship as a 
passenger in the military and would have been minimal.  

The examiner additionally conceded exposure to herbicides 
during service because the Veteran had service in the 
Republic of Vietnam.  He noted, however, that there was no 
recognized relationship by VA between the two diagnoses he 
rendered and herbicides in service.  

Finally, the examiner further noted that the Veteran was 
treated and hospitalized in service for "bronchitis."  He 
noted that the Veteran was smoking at that time, and that he 
had given a history of smoking since age 15.  He noted 
pulmonary function tests given in 1971 and 1999, neither of 
which showed findings consistent with chronic obstructive 
lung disease, with no obstruction noted either time.  The 
examiner noted that he believed that the Veteran had 
recurrent lung infections (bronchitis) that were related to 
smoking and "possibly from crowded conditions of the 
military."  He further noted that it was well known that 
certain bacteria are more likely to cause lung infections in 
smokers and in the Veteran's case there is good documentation 
of these recurrent infections.  The examiner concluded that 
the major risk factor for interstitial lung disease and 
chronic bronchitis was the Veteran's smoking history.

Analysis

In adjudicating the Veteran's claim, the Board will first 
consider his contention of asbestos exposure and whether 
presumptive service connection is available based on conceded 
herbicide exposure.  The Board will then address service 
connection on a direct basis.  

Asbestos Exposure

The Veteran's presentation hinges, to some degree, on his 
contention that he was exposed to asbestos in service.  In 
essence, he contends that he was exposed to asbestos as a 
result of a 3-day, 3-night trip aboard a navy ship en route 
to Camp Fuji, Japan.  See, e.g., the Veteran's August 2007 VA 
Form 9; December 2009 VA examination.

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
of VA promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA Manual M21-1, Part VI, para. 7.21 (October 3, 
1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumors, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

The Veteran's DD Form 214 shows that his Military 
Occupational Specialty (MOS) was Mortarman.  The Veteran's 
MOS does not demonstrate that he worked with asbestos or that 
he worked in an occupational specialty noted as having 
exposure to asbestos.  The Board thus has no cause for 
disbelieving that the Veteran traveled to Camp Fuji by ship.   
However, the Veteran has presented no evidence whatsoever 
that he was exposed to asbestos fibers thereby.  The Veteran 
does not claim that he himself worked with any material which 
allegedly contained asbestos.  His service medical records do 
not refer to any asbestos exposure, respiratory or pulmonary 
difficulties other than chronic bronchitis-which is noted 
prior to the Veteran's alleged exposure to any asbestos as a 
result of traveling on a navy ship.   Nor is there any post-
service evidence which suggest in-service asbestos exposure.  
To the contrary, the December 2009 VA examination report 
specifically noted that there was no clear evidence of 
pulmonary asbestosis on examination, CT scan or chest x-rays, 
and the Veteran's claimed exposure as a passenger on a ship 
for 3 days would have been minimal and not resulted in the 
Veteran's diagnosed respiratory diseases. Finally, the 
Veteran's claimed disabilities are not included in the list 
of disabilities associated with asbestos exposure in M21-1, 
Part VI, para 7.21(a).

In short, the Veteran's contention that he was exposed to 
asbestos fibers while on board a ship for three days amounts 
to mere speculation of his part and is not substantiated by 
any objective evidence in the file.  The Board accordingly 
finds that the Veteran was not exposed to asbestos in 
service.  

Herbicide Exposure

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  VA 
has stated that "service in the Republic of Vietnam" 
includes service on inland waterways.  See 66 Fed. Reg. 
23,166 (May 8, 2001); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (confirming VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  The following diseases shall be service connected if 
the Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2009).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board notes that the Veteran's service personnel records 
demonstrate that the Veteran served in the Republic of 
Vietnam from August 1972 to December 1972, in Bien Hoa, 
Vietnam.  The Board accordingly finds that the Veteran served 
in the Republic of Vietnam and therefore is presumed to have 
been exposed to herbicide agents as a result of his military 
service.  See 38 U.S.C.A. § 1116(f); Haas, supra.  

However, the Board notes that the evidence of record does not 
demonstrate that the Veteran has any type of respiratory 
cancers, and his claimed respiratory diseases, including 
COPD, interstitial lung disease and chronic bronchitis, are 
not acknowledged as diseases for which the Veteran can be 
service connected presumptively as a result of military 
exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

Accordingly, presumptive service connection based on 
herbicide exposure is not available.

Direct Service Connection 

The Veteran's current diagnoses are mild interstitial lung 
disease and chronic bronchitis.  The Board notes that the 
Veteran was diagnosed with COPD in 1987, and that his VA 
treatment records showed several recurring diagnoses of COPD.  
However, the December 2009 VA examiner noted that the 
Veteran's chest x-rays, CT scans, and pulmonary function 
testing did not demonstrate COPD, and instead diagnosed the 
Veteran as having mild interstitial lung disease and chronic 
bronchitis.  The VA examiner had his current examination of 
the Veteran and had reviewed the entire claims file before 
rendering his opinion as to what the Veteran's respiratory 
disease was.  The Board finds his opinion to be more 
probative on this issue than older treatment records.  
Additionally, the Board notes that several x-rays from 1997 
through 2004 repeatedly showed no cardiopulmonary disease.  
Thus, the Board finds that the preponderance of the evidence 
demonstrates that COPD is not a current diagnosis, but that 
the Veteran is currently diagnosed with mild interstitial 
lung disease and chronic bronchitis.

The Board will further note that the Veteran was diagnosed 
with chronic bronchitis during military service, particularly 
in 1971.  Post-service treatment records do not demonstrate 
chronicity of that disease following discharge from service.  
The Board notes that following the Veteran's second period of 
service, the evidence of record demonstrates that the 
Veteran's first treatment for any respiratory disease post 
service was in 1987.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.).  
Additionally, the Veteran has not alleged he experienced 
continuous respiratory symptoms since service.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection).  Thus, the 
Board finds that there is no continuity of symptomatology 
demonstrated from service for his claimed respiratory 
disease.

Furthermore, while the Board is cognizant that the Veteran 
relates his current respiratory diseases to his military 
service, the Board notes that he is not competent to make 
such a medical opinion because he lacks specialized 
knowledge, training and experience.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Jones v. West, 12 Vet. 
App. 383, 385 (1999) (where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue).  

The only competent medical evidence of record regarding 
etiology of the Veteran's current respiratory disorders is 
the December 2009 VA examiner's opinion which links the 
Veteran's respiratory diseases to his smoking.  The Veteran 
testified that he has been smoking since the age 15 and that 
he was smoking in service.  Throughout the record, the 
Veteran was shown to be an approximate three-pack-a-day 
smoker.  The December 2009 VA examiner noted that the Veteran 
was exposed to herbicides during service and that he had 
chronic bronchitis in service.  He noted that certain 
bacteria were more likely to cause lung infections in 
smokers, and that the Veteran had good documentation of 
recurrent infections.  He concluded that the Veteran's mild 
interstitial lung disease and chronic bronchitis was due to 
his extensive smoking history.  To the extent the examiner 
noted the Veteran's chronic bronchitis in service was 
"possibly" due to crowded conditions in the military, such 
opinion is couched in speculation and cannot support his 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
any event, the examiner's ultimate conclusion was that the 
major risk factor for the Veteran's respiratory disorders was 
smoking.

Moreover, the Veteran testified in his June 2009 hearing that 
his private doctor from the 1980's also indicated that his 
respiratory disorders were related to his smoking.  The 
Veteran is competent to relate what other doctors have told 
him as to the etiology of his claimed respiratory diseases.  
See Jandreau, supra.  Here, the Veteran competently stated 
that other private doctors have additionally related his 
respiratory diseases to his heavy smoking history, as opposed 
to any military service event or injury, including any 
exposure to herbicides or other chemicals.  It should also be 
noted that as far back as February 1973, the physicians who 
treated the Veteran during service were advising him to 
discontinue his smoking.

In short, the preponderance of evidence demonstrates that 
while the Veteran was shown to have chronic bronchitis during 
military service, the Veteran was not treated for that 
condition for many years after discharge.  Additionally, 
while the Veteran is presumed to have been exposed to 
herbicides and may have been exposed to other chemicals 
during military service, the competent medical evidence of 
record links his respiratory diseases to his long history of 
heavy cigarette smoking instead of to the any event or injury 
in service.  Since the Veteran filed his claim after June 9, 
1998, VA law and regulations do not permit service connection 
for disabilities due to his tobacco product use during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Accordingly, the Board must deny service connection for a 
respiratory disease (claimed as COPD), to include as 
secondary to exposure asbestos and herbicides during service.  
See 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a respiratory disorder, to include as 
secondary to exposure to asbestos and herbicides in service, 
is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


